Citation Nr: 0622726	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from April 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 10 percent for the 
service-connected asbestosis.  By December 2005 rating 
decision, the RO granted a 60 percent rating for asbestosis.  
The veteran continued his appeal for a higher rating.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied a 
rating in excess of 10 percent for the service-connected 
asbestosis.  By December 2005 rating decision, the RO granted 
a 60 percent rating for asbestosis.

2.  On May 16, 2006, the RO received notification from the 
veteran that he wished to withdraw his current claim on 
appeal.  On July 18, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the RO that the appellant wished to withdraw his appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to an increased rating for asbestosis, 
the Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In a February 2004 rating decision, the RO denied a rating in 
excess of 10 percent for the service-connected asbestosis.  
By December 2005 rating decision, the RO granted a 60 percent 
rating for asbestosis.  The veteran filed a notice of 
disagreement as to that determination, a statement of the 
case was issued in February 2005, and the veteran perfected 
his appeal in April 2005.

In a statement from the veteran, dated May 11, 2006, he 
indicated that he wished to drop his appeal as to the claim 
for an increased rating for asbestosis.  On July 18, 2006, 
prior to the promulgation of a decision in the appeal, the 
Board received from the RO the veteran's May 2006 statement 
that he wished to withdraw his appeal.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Thus, the Board does not have jurisdiction to 
review that claim, and it must therefore be dismissed, 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


